ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                             In re Rita P., 2013 IL App (1st) 112837




Appellate Court            In re Rita P., Alleged to be Subject to Involuntary Medication (The
Caption                    People of the State of Illinois, Petitioner-Appellee, v. Rita P.,
                           Respondent-Appellant).



District & No.             First District, First Division
                           Docket No. 1-11-2837


Filed                      February 19, 2013


Held                       Although respondent’s appeal from the order authorizing the involuntary
(Note: This syllabus       administration of psychotropic medication was technically moot as a
constitutes no part of     result of the expiration of the 90-day duration of the order, the collateral
the opinion of the court   consequences exception to the mootness doctrine applied, and due to the
but has been prepared      trial court’s failure to make the factual findings in writing as required by
by the Reporter of         section 3-816(a) of the Mental Health and Developmental Disabilities
Decisions for the          Code, the order was reversed to protect respondent from collateral
convenience of the         consequences.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 2011-COMH-2560;
Review                     the Hon. Paul A. Karkula, Judge, presiding.



Judgment                   Reversed.
Counsel on                  Veronique Baker and Ann Krasuski, both of Guardianship and Advocacy
Appeal                      Commission, of Hines, for appellant.

                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                            Assistant State’s Attorney, of counsel), for the People.


Panel                       JUSTICE DELORT delivered the judgment of the court, with opinion.
                            Justices Cunningham and Rochford concurred in the judgment and
                            opinion.



                                              OPINION

¶1          Following an evidentiary hearing, the circuit court entered an order authorizing the
        administration of involuntary psychotropic medication to respondent, Rita P., for 90 days.
        On appeal, respondent contends that the order should be reversed because the trial court
        failed to make findings of fact, as required by section 3-816(a) of the Mental Health and
        Developmental Disabilities Code (Code) (405 ILCS 5/3-816(a) (West 2010)). Respondent
        also contends that the instant appeal falls within three recognized exceptions to the mootness
        doctrine. We find that the case is not moot, and reverse.
¶2          In August 2011, respondent was a 51-year-old voluntarily admitted patient at a mental
        health facility. One of her treating physicians, Dr. He Yuan, filed a petition requesting a court
        order authorizing involuntary treatment, specifically, the administration of the drug
        Risperidone for up to 90 days.
¶3          At the September 2, 2011 hearing on the petition, respondent’s son, Mayjourio P.,
        testified that prior to respondent’s admission to the mental health facility, he was living with
        her in Evanston, where she ran a daycare facility. In January 2008, Mayjourio P. noticed that
        respondent was becoming angry and isolated, and she discussed how she was going to harm
        the people who had wronged her. In March 2009, respondent started to talk to herself. In
        December 2009, respondent was involved in choir practice at her church, and Mayjourio P.
        noticed that she developed different personalities that she said were members of her church.
        Respondent started using different voices to talk to herself. Shortly thereafter, respondent
        stopped going to choir practice and told Mayjourio P. in February 2010 that she was
        “spiritually raped” by members of the church in her house, although these people had never
        physically been to the house.
¶4          As respondent’s condition deteriorated, she neglected her responsibilities and had
        conversations with herself using up to 15 different voices at a time. Although respondent
        continued running the daycare, one of her own children had to be with her in case she
        became distracted and could not provide proper care. In September 2010, when Mayjourio
        P. witnessed respondent choking herself, she claimed that “the voices” or “the church” was

                                                  -2-
       choking her. Respondent attempted to obtain a gun license and told Mayjourio P. that she
       was going to kill the church members because they were choking her. In February and March
       2011 respondent placed open containers of gasoline in her house and stated that it was for
       “experiments.”
¶5          One day in late July 2011, Mayjourio P. came home from work at about 6 p.m. and saw
       respondent lying in bed. Mayjourio P. thought she was dead because she was not responding
       to him. He shook her and told her to get out of bed. After about 10 minutes, respondent
       replied in a man’s voice that “Rita [is] dead,” and Mayjourio P. lifted her out of bed. He told
       respondent that he was taking her to the hospital, and she resisted by punching and kicking
       him. Mayjourio P. called the police, who took her to the hospital.
¶6          Dr. He Yuan testified that he was a psychiatrist at Chicago Read Mental Health Center
       (Read) and that respondent was admitted there on August 3, 2011. Yuan first saw respondent
       on August 5 and then saw her almost daily. He believed that respondent suffered from
       “schizophrenia paranoid type” disorder. Specifically, respondent suffered from delusions
       regarding members of her church that she claimed embodied her and that she attempted to
       choke herself because she wanted to kill the people inside of her. Based on her delusions,
       which sometimes were expressed through anger, Yuan believed respondent might be
       dangerous. He sought to medicate respondent with the antipsychotic medication Risperidone
       to treat her schizophrenia.
¶7          Respondent testified that she had a home daycare business that she closed due to the bad
       economy. She subsequently filed for bankruptcy and was awarded general assistance.
       Respondent was on several boards in the community, including the Community Economic
       Development Association, of which she was nominated as the treasurer between April and
       June 2011. Beginning in 2009, church members threatened respondent with bodily harm, and
       she filed numerous police reports to that effect. Respondent noted that when police removed
       her from her house, she initially went to Evanston hospital before going to Read.
¶8          Following argument, the court granted the petition. In doing so, the court stated, “The
       testimony here is overwhelming in support of the State’s petition. All three witnesses and all
       the observations of the Court made in open court today so I am going to grant the petition.”
       This appeal followed.
¶9          There is no dispute that the case underlying the instant appeal is technically moot, as the
       circuit court’s 90-day involuntary medication order expired on December 1, 2011. However,
       respondent contends that her appeal falls within several exceptions to the mootness doctrine.
       In particular, respondent argues that three exceptions apply: the collateral consequences
       exception, the public interest exception, and the exception for issues capable of repetition yet
       avoiding review.
¶ 10        The collateral consequences exception allows a reviewing court to consider a case that
       is otherwise moot where an order for involuntary treatment “could return to plague the
       respondent in some future proceedings or could affect other aspects of the respondent’s life.”
       In re Val Q., 396 Ill. App. 3d 155, 159 (2009); see also In re Dawn H., 2012 IL App (2d)
111013, ¶ 13. For example, reversal of an involuntary treatment order could provide a basis
       for a motion in limine in a future proceeding that would prohibit any mention of the prior


                                                 -3-
       treatment. In re Alfred H.H., 233 Ill. 2d 345, 362 (2009). The exception applies to a first
       involuntary-treatment order (In re Linda K., 407 Ill. App. 3d 1146, 1150 (2011)), but not
       where the respondent has previously been subject to involuntary treatment, since in those
       circumstances, any collateral consequences would have already attached (Alfred H.H., 233
Ill. 2d at 362-63).
¶ 11        In this case, the parties correctly agree that respondent has not been previously subject
       to an order for involuntary administration of medication or other involuntary treatment. In
       addition, given her diagnosis, it is likely respondent may be subject to future proceedings that
       would be adversely impacted by past involuntary treatment. Given these circumstances, we
       conclude that the collateral consequences exception to the mootness doctrine applies.
¶ 12        In so finding, we reject the State’s contention that respondent’s mental illness and
       hospitalization indicate collateral consequences have already attached. Although the State
       cites In re James H., 405 Ill. App. 3d 897, 903 (2010), in support of its argument, the court
       in that case primarily relied on the fact that respondent had a record with the Secret Service,
       which respondent does not. Moreover, this court has applied the collateral consequences
       exception because the fact respondent has a mental illness and is a danger to herself means
       she will likely be subject to future proceedings that could be adversely affected by her first
       involuntary order. In re Gloria C., 401 Ill. App. 3d 271, 276 (2010). In light of our
       determination, we need not address the public interest exception to mootness or the
       exception for issues capable of repetition yet avoiding review. See In re Vanessa K., 2011
IL App (3d) 100545, ¶ 16.
¶ 13        Respondent filed a motion before oral argument seeking leave to cite In re Madison H.,
       215 Ill. 2d 364 (2005). The State had no objection to the motion. We now grant the motion
       and turn to the merits of the case.
¶ 14        Respondent contends that by failing to state on the record or in a written order its
       findings of fact, the trial court failed to comply with section 3-816(a) of the Code, which
       provides that courts ordering involuntary treatment shall do so in writing and shall state the
       findings of fact and conclusions of law on the record. 405 ILCS 5/3-816(a) (West 2010).
¶ 15        We initially note that the trial court may announce an oral on-the-record statement of
       factual findings, enter a sufficiently detailed written order containing factual findings, or
       both. Here, respondent properly relies on In re James S., 388 Ill. App. 3d 1102 (2009), in
       maintaining that because the trial court failed to do either, its order must be reversed.
¶ 16        In James S., the circuit court entered an order for the involuntary administration of
       psychotropic medication. James S., 388 Ill. App. 3d at 1105. In doing so, the trial court stated
       only that after hearing the testimony and observing the witnesses, it found by clear and
       convincing evidence that the respondent was subject to involuntary medication. James S.,
388 Ill. App. 3d at 1105. On appeal, this court reversed based on a finding that the circuit
       court’s statement was insufficient to satisfy section 3-816(a) because, in essence, it contained
       no facts. James S., 388 Ill. App. 3d at 1107.
¶ 17        Here, in delivering its ruling, the court’s only statements were, “The testimony here is
       overwhelming in support of the State’s petition. All three witnesses and all the observations
       of the Court made in open court today so I am going to grant the petition.” This statement

                                                 -4-
       is as lacking in factual detail as the statement at issue in James S. In our view, it does not
       meet the requirement of section 3-816(a) that an order for involuntary treatment shall be
       accompanied by a statement on the record of the court’s findings of fact and conclusions of
       law. Similarly, the court’s written findings in this case are conclusory and not tailored to the
       specific facts of respondent. The written order tracks the language of section 2-107.1 of the
       Code (405 ILCS 5/2-107.1 (West 2010)) nearly verbatim and constitutes, at best, conclusions
       of fact with no supporting detail. For example, to support involuntary medication, the statute
       requires “[t]hat the recipient has a serious mental illness or developmental disability.” 405
       ILCS 5/2-107.1(a-5)(4)(A) (West 2010). The written order states “[t]he recipient has a
       serious mental illness/developmental disability.” The statute requires “[t]hat the recipient
       lacks the capacity to make a reasoned decision about the treatment.” 405 ILCS 5/2-107.1(a-
       5)(4)(E) (West 2010). The written order states, “[t]he recipient lacks the capacity to make
       a reasoned decision about the treatment.”
¶ 18        As in James S., the circuit court in the instant case failed to make findings of fact on the
       record and failed to enter a written order that met the statutory requirements. Accordingly,
       we reverse the order authorizing the administration of involuntary medication. James S., 388
Ill. App. 3d at 1107; see also In re Joseph M., 405 Ill. App. 3d 1167, 1183 (2010) (reversing
       where the circuit court made no express factual findings related to whether the respondent
       met the statutory criteria for involuntary admission, but merely noted that there was “some
       evidence” he would be “a risk to the community” if not medicated).
¶ 19        We also find that Madison H. supports this conclusion. In that case, the supreme court
       affirmed the appellate court’s remand to the trial court for the limited purpose of allowing
       the trial court to enter more specific findings because the trial court’s preprinted dispositional
       order, as well as the court’s oral statements on the record, lacked the trial court’s factual
       basis for its decision. Madison H., 215 Ill. 2d at 378. The supreme court specifically found
       that the trial court’s oral statements “mirror the statutory language,” and “no meaningful
       specific factual basis is evident.” Madison H., 215 Ill. 2d at 378.
¶ 20        In reaching this conclusion, we find unpersuasive the State’s argument that reversal is
       not required here because the statutory requirements of section 3-816(a) of the Code, i.e., that
       courts ordering involuntary treatment shall state on the record their findings of fact and
       conclusions of law, can be viewed as discretionary rather than mandatory. We disagree and
       find that the requirement is mandatory. In support of its position, the State primarily relies
       on two criminal cases. See People v. Porter, 122 Ill. 2d 64, 82-83 (1988); People v. Davis,
       93 Ill. 2d 155, 162 (1982) (construing sections of the Code of Criminal Procedure of 1963
       and the Unified Code of Corrections as discretionary rather than mandatory). We do not
       believe these cases are properly applied to the instant mental health case. See In re
       Stephenson, 67 Ill. 2d 544, 553-56, 560-61 (1977) (discussing the differences between
       criminal and mental health cases).
¶ 21        Unlike the provisions of the Code of Criminal Procedure of 1963, and the Unified Code
       of Corrections analyzed by the Porter and Davis courts, the provisions of the Code here must
       be narrowly construed to protect the respondent’s significant liberty interest in remaining free
       from unwanted treatment. In re Alaka W., 379 Ill. App. 3d 251, 274-75 (2008) (citing In re
       Barbara H., 183 Ill. 2d 482, 498 (1998)). We have specifically held that “ ‘[b]ecause *** the

                                                  -5-
       involuntary administration of medications affect[s] important liberty interests, strict
       compliance with the Code’s procedural safeguards is required to insure that the mental health
       system does not become a tool to oppress rather than to serve society.’ ” James S., 388 Ill.
       App. 3d at 1107 (quoting In re Jones, 318 Ill. App. 3d 1023, 1025-26 (2001)). Morever, the
       use of the word “shall” “ ‘dictates the necessary components of an order authorizing the
       involuntary administration of psychotropic medications.’ ” James S., 388 Ill. App. 3d at 1107
       (quoting In re Williams, 305 Ill. App. 3d 506, 510 (1999)).
¶ 22        To meet the applicable statutory requirements, the trial court in this case could, for
       instance, have found that respondent required medication because she had a “schizophrenic
       paranoid type disorder.” However, because the trial court failed to make any findings of fact,
       it did not adhere to the statute. Had the passage of time not rendered the order technically
       moot, we could remand the case for entry of appropriate findings of fact. However, since the
       90-day administration period has expired, the appropriate remedy is to reverse the order to
       protect respondent from the order’s collateral consequences.

¶ 23      Reversed.




                                                -6-